IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00333-CV

PEKKA JOKI, AS TRUSTEE
OF THE JOKI LIVING TRUST,
                                                           Appellant
v.

ALBERT AND JULIA SPRINGER,
                                                           Appellees



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 25758


                          MEMORANDUM OPINION

      Appellant Pekka Joki, as Trustee of the Joki Living Trust, appeals from an order of

the trial court granting a motion for summary judgment filed by Appellees Albert and

Julia Springer. By previous Order, we requested that the parties show cause why this

appeal should not be dismissed because it appeared that the trial court’s order was not a

final, appealable order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001).

Appellees have not responded to our Order.
        Appellant has responded to our Order and urged us to consider the trial court’s

order final or, alternatively, to abate this appeal to seek clarification from the trial court.

Appellant asserts that the trial court’s order should be considered final when viewed in

light of the record as a whole. The trial court’s order granting summary judgment does

not, however, “unequivocally” state that it finally disposes of all claims and all parties.

Lehmann, 39 S.W.3d at 205.

        We have no jurisdiction to hear an appeal from a judgment that is not final, unless

there is specific statutory authority permitting an appeal before final judgment. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.012. None of the exceptions to that rule apply in this

case. See id. § 51.014 (listing interlocutory orders that may be appealed before final

judgment is rendered in the case). Accordingly, the appeal is dismissed.



                                                      REX D. DAVIS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis and
       Justice Scoggins1
Opinion issued and filed March 27, 2019
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Joki v. Springer                                                                               Page 2